EXHIBIT 10.38

 

BROADVISION, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN

 

Section 1.                                          INTRODUCTION.

 

The BroadVision, Inc. Executive Severance Benefit Plan (the “Plan”) was
established effective May 22, 2003.  The purpose of the Plan is to provide for
the payment of severance benefits to certain eligible employees of the
BroadVision, Inc. (the “Company”) whose employment with the Company is
involuntarily terminated.  This Plan shall supersede any severance benefit plan
(except the Change of Control Severance Benefit Plan), policy or practice
previously maintained by the Company.  This Plan document also is the Summary
Plan Description for the Plan.

 

Section 2.                                          ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules.  Subject to the requirements
set forth in this Section, the Company will grant severance benefits under the
Plan to Eligible Employees.

 

(i)                                    Definition of “Eligible Employee.”  For
purposes of this Plan, an “Eligible Employee” is a regular hire employee of the
Company (i) who (a) reports directly to the CEO of the Company (“Group 1”) or
(b) is a Senior Vice President or the Vice President and Corporate Financial
Controller of the Company and does not report directly to the CEO (“Group 2”),
(ii) whose employment is terminated by the Company pursuant to an Involuntary
Termination Without Cause or a reduction in force and (ii) who is notified by
the Company in writing that he or she is eligible for participation in the
Plan.  The determination of whether an employee is an Eligible Employee shall be
made by the Company, in its sole discretion, and such determination shall be
binding and conclusive on all persons.

 

(ii)                                Definition of “Involuntary Termination
Without Cause.”  For purposes of this Plan, an “Involuntary Termination Without
Cause” means an Eligible Employee’s involuntary termination of employment by the
Company for a reason other than Cause.  “Cause” means the occurrence of any one
or more of the following:

 

(1)                                 the Eligible Employee’s conviction of, or
plea of no contest with respect to, any crime involving fraud, dishonesty or
moral turpitude;

 

(2)                                 the Eligible Employee’s attempted commission
of or participation in a fraud or act of dishonesty against the Company that
results in (or might have reasonably resulted in) material harm to the business
of the Company;

 

(3)                                 the Eligible Employee’s intentional,
material violation of any contract or agreement between the Eligible Employee
and the Company or any statutory duty the Eligible Employee owes to the Company;

 

1

--------------------------------------------------------------------------------


 

(4)                                 the Eligible Employee’s conduct that
constitutes gross misconduct, insubordination, incompetence or habitual neglect
of duties and that results in (or might have reasonably resulted in) material
harm to the business of the Company; or

 

(5)                                 the Eligible Employee’s persistent
unsatisfactory performance of his or her job duties.

 

The conduct described under clause (3), (4) or (5) above will only constitute
Cause if such conduct is not cured within fifteen (15) days after the Eligible
Employee’s receipt of written notice from the Company or the Board specifying
the particulars of the conduct that may constitute Cause.

 

(iii)                            In order to be eligible to receive benefits
under the Plan, an Eligible Employee must remain on the job until his or her
date of termination as scheduled by the Company.

 

(iv)                               In order to be eligible to receive benefits
under the Plan, an Eligible Employee also must execute a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, and such release must become effective in accordance
with its terms.  The Company, in its discretion, may modify the form of the
required release to comply with applicable law and shall determine the form of
the required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

 

(b)                                  Exceptions to Benefit Entitlement.  An
employee, including an employee who otherwise is an Eligible Employee, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Company in its sole
discretion:

 

(i)                                    The employee has executed an individually
negotiated employment contract or agreement with the Company relating to
severance benefits that is in effect on his or her termination date, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to Section
3(c) below does not entirely eliminate benefits under this Plan.

 

(ii)                                The employee voluntarily terminates
employment with the Company.  Voluntary terminations include, but are not
limited to, resignation, retirement or failure to return from a leave of absence
on the scheduled date.

 

(iii)                            The employee voluntarily terminates employment
with the Company in order to accept employment with another entity that is
wholly or partly owned (directly or indirectly) by the Company.

 

(iv)                               The employee is offered an identical or
substantially equivalent or comparable position with the Company.  For purposes
of the foregoing, a “substantially equivalent or comparable position” is one
that offers the employee substantially the same level of responsibility and
compensation.

 

2

--------------------------------------------------------------------------------


 

(v)                                   The employee is offered immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of
substantially all of the assets of a division or business unit of the Company. 
For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or the purchaser of its
assets, as the case may be, results in uninterrupted employment such that the
employee does not incur a lapse in pay as a result of the change in ownership of
the Company or the sale of its assets.

 

(vi)                               The employee is rehired by the Company prior
to the date benefits under the Plan are scheduled to commence.

 

Section 3.                                          AMOUNT OF BENEFIT.

 

(a)                                  Severance Benefits.  Severance benefits
under the Plan, if any, shall be provided to Eligible Employees described in
Section 2 in the amount provided in Appendix A, as such Appendix A may be
revised by the Company, in its sole discretion, from time to time.

 

(b)                                  Additional Benefits.  Notwithstanding the
foregoing, the Company may, in its sole discretion, provide benefits in addition
to those pursuant to Section 3(a) to Eligible Employees or employees who are not
Eligible Employees (“Non-Eligible Employees”) chosen by the Company, in its sole
discretion, and the provision of any such benefits to an Eligible Employee or a
Non-Eligible Employee shall in no way obligate the Company to provide such
benefits to any other Eligible Employee or to any other Non-Eligible Employee,
even if similarly situated.  If benefits under the Plan are provided to a
Non-Eligible Employee, references in the Plan to “Eligible Employee” (with the
exception of Section 3(a)) shall be deemed to refer to such Non-Eligible
Employee.

 

(c)                                  Certain Reductions.  The Company, in its
sole discretion, shall have the authority to reduce an Eligible Employee’s
severance benefits, in whole or in part, by any other severance benefits, pay in
lieu of notice, or other similar benefits payable to the Eligible Employee by
the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN Act”), (ii) a written employment or severance agreement with the
Company, or (iii) any Company policy or practice providing for the Eligible
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of the Eligible Employee’s employment.  The benefits
provided under this Plan are intended to satisfy, in whole or in part, any and
all statutory obligations that may arise out of an Eligible Employee’s
termination of employment, and the Plan Administrator shall so construe and
implement the terms of the Plan.  The Company’s decision to apply such
reductions to the severance benefits of one Eligible Employee and the amount of
such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated.  In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.  In addition to the foregoing reductions, if an Eligible
Employee becomes employed by an entity other than the Company during the period
of time in respect of which severance benefits pursuant to Sections 3(a) and
3(b) are paid, the Eligible Employee must

 

3

--------------------------------------------------------------------------------


 

notify the Company in writing immediately.  Following receipt of such
notification, the Company will reduce such Eligible Employee’s unpaid severance
benefits by fifty percent (50%).

 

Section 4.                                          TIME OF PAYMENT AND FORM OF
BENEFIT.

 

The Company reserves the right to determine whether severance benefits under the
Plan, if any, shall be paid in a single sum, in installments, or in any other
form and to choose the timing of such payments.  All such payments under the
Plan will be subject to applicable withholding for federal, state and local
taxes.  If an Eligible Employee is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness.  In no event shall
payment of any Plan benefit be made prior to the Eligible Employee’s termination
date or prior to the effective date of the release described in Section 2(a)(3).

 

Section 5.                                          REEMPLOYMENT.

 

In the event of an Eligible Employee’s reemployment by the Company as an
employee or return to service with the Company as an independent contractor
during the period of time in respect of which severance benefits pursuant to
Sections 3(a) and 3(b) have been paid, the Company, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment or resumption
of service.

 

Section 6.                                          RIGHT TO INTERPRET PLAN;
AMENDMENT AND TERMINATION.

 

(a)                                  Exclusive Discretion.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

 

(b)                                  Amendment or Termination.  The Company
reserves the right to amend or terminate this Plan (including Appendix A) or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination shall affect the right to any unpaid benefit of any
Eligible Employee whose termination date has occurred prior to amendment or
termination of the Plan.  Any action amending or terminating the Plan shall be
in writing and executed by the Chief Executive Officer or Senior Vice President
of Human Resources of the Company.

 

Section 7.                                          NO IMPLIED EMPLOYMENT
CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

4

--------------------------------------------------------------------------------


 

Section 8.                                          LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

 

Section 9.                                          CLAIMS, INQUIRIES AND
APPEALS.

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative).  The Plan Administrator is:

 

BroadVision, Inc.
585 Broadway
Redwood City, CA  94063

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  The notice of denial will be set forth in a manner designed to be
understood by the applicant and will include the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a description of any additional information or
material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

(iv)                               an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under section 502(a)
of ERISA following a denial on review of the claim, as described in Section 9(d)
below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60) days after the application is
denied.  A request for a review shall be in writing and shall be addressed to:

 

BroadVision, Inc.
585 Broadway
Redwood City, CA  94063

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)                                  Decision on Review.  The Plan Administrator
will act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review. 
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period.  This
notice of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review.  The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor.  In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a statement that the applicant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim; and

 

(iv)                               a statement of the applicant’s right to bring
a civil action under section 502(a) of ERISA.

 

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  The Plan Administrator may require an

 

6

--------------------------------------------------------------------------------


 

applicant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 9(a) above, (ii) has been notified by the Plan Administrator that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 9(c)
above, and (iv) has been notified that the Plan Administrator has denied the
appeal.  Notwithstanding the foregoing, if the Plan Administrator does not
respond to a Participant’s claim or appeal within the relevant time limits
specified in this Section 9, the Participant may bring legal action for benefits
under the Plan pursuant to Section 502(a) of ERISA.

 

Section 10.                                               BASIS OF PAYMENTS TO
AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

Section 11.                                               OTHER PLAN
INFORMATION.

 

(a)                      Employer and Plan Identification Numbers.  The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3184304.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 511.

 

(b)                      Ending Date for Plan’s Fiscal Year.  The date of the
end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31.

 

(c)                      Agent for the Service of Legal Process.  The agent for
the service of legal process with respect to the Plan is:

 

BroadVision, Inc.
585 Broadway
Redwood City, CA  94063

 

(d)                      Plan Sponsor and Administrator.  The “Plan Sponsor” and
the “Plan Administrator” of the Plan is:

 

BroadVision, Inc.
585 Broadway
Redwood City, CA  94063

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 261-5000. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

7

--------------------------------------------------------------------------------


 

Section 12.                                               STATEMENT OF ERISA
RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by
BroadVision, Inc.) are entitled to certain rights and protections under ERISA. 
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)                                 Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series) filed by the Plan (note:  the Plan currently is not subject to the
requirement of filing such an annual report) with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefit Security
Administration;

 

(b)                                  Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series) (note:  the Plan currently
is not subject to the requirement of filing such an annual report) and an
updated (as necessary) Summary Plan Description.  The Administrator may make a
reasonable charge for the copies; and

 

(c)                                  Receive a summary of the Plan’s annual
financial report (note:  the Plan currently is not subject to the requirement of
providing a summary annual report).  The Plan Administrator is required by law
to furnish each participant with a copy of this summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
 The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan (note:  the Plan currently is not subject to the requirement of
filing such an annual report) and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator.

 

8

--------------------------------------------------------------------------------


 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.  In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

 

If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefit Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefit Security Administration.

 

Section 13.                                   EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of May 22,
2003, BroadVision, Inc. has caused its duly authorized officer to execute the
same as of May 22, 2003.

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older
Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the BroadVision,
Inc. Executive Severance Benefit Plan (the “Plan”).

 

I understand that this Release Agreement, together with the Plan, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release Agreement are defined
in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release Agreement, I hereby generally and
completely release the Company and its parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release Agreement.  This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (b) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended). 
Provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to agreement
or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release Agreement; (b) I should consult with an attorney prior
to signing this Release Agreement (although I may choose voluntarily not do so);
(c) I have twenty-one (21) days to consider this Release Agreement (although I
may choose voluntarily to sign this

 

1

--------------------------------------------------------------------------------


 

Release Agreement earlier); (d) I have seven (7) days following the date I sign
this Release Agreement to revoke it by providing written notice to an officer of
the Company; and (e) this Release Agreement shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release Agreement.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older
Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the BroadVision,
Inc. Executive Severance Benefit Plan (the “Plan”).

 

I understand that this Release Agreement, together with the Plan, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release Agreement are defined
in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release Agreement, I hereby generally and
completely release the Company and its parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release Agreement.  This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (b) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended). 
Provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to agreement
or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release Agreement; (b) I should consult with an attorney prior
to signing this Release Agreement (although I may choose voluntarily not to do
so); (c) I have forty-five (45) days to consider this Release Agreement
(although I may choose voluntarily to sign this

 

1

--------------------------------------------------------------------------------


 

Release Agreement earlier); (d) I have seven (7) days following the date I sign
this Release Agreement to revoke it by providing written notice to an office of
the Company; (e) this Release Agreement shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth day
after I sign this Release Agreement; and (f) I have  received with this Release
Agreement a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older
Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the BroadVision,
Inc. Executive Severance Benefit Plan (the “Plan”).

 

I understand that this Release Agreement, together with the Plan, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release Agreement are defined
in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release Agreement, I hereby generally and
completely release the Company and its parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release Agreement.  This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (b) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Provided, however,
that nothing in this paragraph shall be construed in any way to release the
Company from its obligation to indemnify me pursuant to agreement or applicable
law.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that to become effective, I must sign and return this Release
Agreement to the Company so that it is received not later than fifteen (15) days
following the date of my employment termination.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

BROADVISION, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN

 

Severance benefits provided to Eligible Employees under the BroadVision, Inc.
Executive Severance Benefit Plan (the “Plan”) are as follows:

 

1.                                      Cash Severance Benefits.  Pursuant to
Section 3(a) of the Plan, each Eligible Employee shall receive a cash severance
benefit in accordance with the Company’s then current payroll practices as
follows:

 

Group 1

 

Completed Months of
Continuous Employment

 

Months of
Base Salary

 

 

 

0-3 months

 

3 months

4-12 months

 

6 months

13 or more months

 

6 months plus 1/4 months per each completed  month of  continuous employment
after 12 months up to a maximum of 9 months

 

Group 2

 

Completed Months of
Continuous Employment

 

Months of
Base Salary

 

 

 

0-3 months

 

2 months

4-12 months

 

4 months

13 or more months

 

4 months plus 1/6 months per each completed month of continuous employment after
12 months up to a maximum of 6 months

 

 

Partial months of employment shall not be taken into account in calculating the
amount of any such severance benefit nor shall service provided as an
independent contractor or as an employee of an entity or other business unit
prior to such entity’s or other business unit’s acquisition by the Company or an
affiliate of the Company be taken into account in calculating the amount of any
severance benefit.  A break in continuous employment of whatever duration shall
cause the loss of all completed months of continuous employment prior to such
break.

 

For purposes of calculating Plan benefits, “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last

 

1

--------------------------------------------------------------------------------


 

regularly scheduled payroll period immediately preceding the Eligible Employee’s
termination date.  No Eligible Employee shall be entitled to receive more than 9
months of Base Salary under the Plan.

 

2.                                      Additional Severance Benefits.  With
respect to an Eligible Employee who is enrolled in a health, dental, or vision
plan sponsored by the Company and who elects to continue coverage under such
health, dental, or vision plan (or to convert to an individual policy), at the
time of the Eligible Employee’s termination of employment, the Company shall pay
the portion of premiums for the Eligible Employee’s health, dental and/or vision
plan coverage, including coverage for the Eligible Employee’s eligible
dependents, that the Company paid prior to the Eligible Employee’s termination
of employment for the same number of months as such Eligible Employee is
entitled to receive cash severance benefits as set forth in Section 1, above.

 

3.                                      COBRA Continuation Coverage.  Each
Eligible Employee who is enrolled in a health, dental, or vision plan sponsored
by the Company may be eligible to continue coverage under such health, dental,
or vision plan (or to convert to an individual policy), at the time of the
Eligible Employee’s termination of employment, under COBRA.  The Company will
notify the Eligible Employee of any such right to continue such coverage at the
time of termination pursuant to COBRA.  No provision of this Plan will affect
the continuation coverage rules under COBRA, except that the Company’s payment,
if any, of applicable insurance premiums pursuant to Section 2, above, will be
credited as payment by the Eligible Employee for purposes of the Eligible
Employee’s payment required under COBRA.  Therefore, the period during which an
Eligible Employee may elect to continue the Company’s health, dental, or vision
plan coverage at his or her own expense under COBRA, the length of time during
which COBRA coverage will be made available to the Eligible Employee, and all
other rights and obligations of the Eligible Employee under COBRA (except the
obligation to pay insurance premiums pursuant to Section 2, above) will be
applied in the same manner that such rules would apply in the absence of this
Plan.  Following the expiration of the period that the Company is obligated to
pay an Eligible Employee’s insurance premiums pursuant to Section 2 following
the Eligible Employee’s termination of employment, the Eligible Employee will be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA period.  For purposes of this Section 3, any applicable
premiums that may be paid by the Company shall not include any amounts payable
by an Eligible Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Eligible Employee.

 

4.                                      Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and pension plan
coverage) terminate as of the Eligible Employee’s termination date (except to
the extent that a conversion privilege may be available thereunder).

 

5.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix A are subject to
certain reductions under Section 3(c) of the Plan.

 

2

--------------------------------------------------------------------------------


 

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion.  Any such change in severance benefits shall be set forth in a
revised version of this Appendix A.

 

 

Appendix A Adopted: May 22, 2003

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------